Citation Nr: 1138391	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-39 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service-connection for a back disability, claimed as residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

The Board notes that the RO and Veteran have stated that the issue on appeal is from an October 2008 RO decision.  Historically, the Veteran's claim was denied in a September 2007 RO decision because no new and material evidence had been received.  In April 2008, the Veteran filed a claim to "reopen."  The Veteran did not state that he was disagreeing with the September 2007 RO decision; however, the Board notes that the April 2008 correspondence was within one year of the September 2007 RO decision.  In addition, the VA Form 9, dated in October 2009, was within 60 days of the September 2009 Statement of the Case (SOC).  A basic principle of the VA claims process is that claims will be processed and adjudicated in an informal, nonadversarial atmosphere; thus, the Board, in resolving doubt in the Veteran's favor, finds that the RO decision on appeal is the September 2007 decision.   

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence with a written waiver of RO consideration, signed by the Veteran.


FINDINGS OF FACT

1.  In an unappealed August 1976 decision, the Board denied the Veteran's claim for entitlement to service connection for a back disability; in unappealed decisions in March 1978, April 1980, February 1983, September 1984, and July 1987, the Board denied the Veteran's claim because no new and material evidence had been received.  

2.  In an unappealed decision in August 2004, the RO denied the Veteran's claim because no new and material evidence had been received.

3.  Evidence received since the August 2004 RO decision is new; however, it is not material because it does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a back disability.


CONCLUSION OF LAW

Evidence received since the August 2004 RO decision that denied a claim to reopen a previously denied claim for entitlement to service connection for a back disability, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In VA correspondence to the Veteran in March 2007, VA informed him of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the reason for the prior denial.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  Because the VCAA notice was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA and private examination and treatment records, lay statements, and the Veteran's statements in support of his claim, to include his testimony at RO and Board hearings.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence for which VA has a duty to obtain.  

The Board notes that VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  

The Board notes that the evidence of record reflects that the Veteran applied for Social Security Administration (SSA) benefits.  The Board finds that a remand to obtain any SSA records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained. Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records." Id.  The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate his claim.  In this regard, the Board notes that the Veteran testified that he became disabled in 1997.  (See 2011 Board hearing transcript, page 8.)  The Veteran separated from service in 1967, approximately thirty years earlier.  He testified that he worked for General Electric from 1967 to 1996.  The claims file includes numerous lay statements and numerous medical records during that thirty year period indicating that the Veteran had back complaints and a back disability, to include a medical statement that the Veteran had been treated since July 1967 for back complaints.  The record is not deficient as to whether the Veteran has a current disability or whether he had a back disability in the three decades after service.  The record is deficient as to whether his current back disability is causally related to a back injury in service.  The Veteran's claim has previously been before the Board in August 1976, March 1978, April 1980, February 1983, September 1984, and July 1987, and the evidence of record has been updated on numerous occasions over the past thirty years.  In addition, the Veteran has been informed on numerous occasions as to what is required to reopen his claim, and he has given no indication that he has ever received a positive nexus opinion which is not of record.  There is no indication that the SSA records would contain any additional probative evidence; thus, the Board finds that a remand to obtain SSA records is not necessary. (See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided)).  

The Board acknowledges that the Veteran contends that he was treated at Womack Army Hospital at Fort Bragg, North Carolina in 1967, shortly before separation.  The Veteran's STRs are of record, but they do not include any evidence of a 1967 automobile accident or complaints of a back injury.  No records of an x-ray are associated with the claims file.  An August 2009 National Personnel Records Center (NPRC) response to a records request reflects that inpatient clinical records for x-rays and treatment were not located.  The Veteran testified that he was treated from anywhere between 40 minutes and four hours at Womack.  He further testified that he was not provided with medication, and that an x-ray of his back was negative.  (See 2011 Board hearing transcript, page 4 and 1981 Board hearing transcript, page 10.)  As noted in detail below, the evidence of record includes numerous statements that the Veteran was involved in a motor vehicle accident prior to separation.  The issue before the Board is whether there is new and material evidence that any such disability was more than acute and transitory and related to the Veteran's current back disability.  Thus, the Board finds that any medical records which reflect that an x-ray of the Veteran's back was negative, and that he was not prescribed any medication, would not be useful to the Veteran.  

The Board also acknowledges that military police records regarding an automobile accident are not associated with the claims file.  A notation in the claims file reflects that the U.S. Army Crime Records Center destroys records after forty years; thus, any accident records would no longer be available.  Importantly, the Board reiterates that the evidence of record already includes numerous statements that the Veteran was involved in a motor vehicle accident prior to separation.  The Veteran's claim was initially denied, in part, because there was no objective evidence of record that any disability in service was more than acute and transitory.  Police accident records would not help substantiate this missing element.   

Legal criteria 
New and material evidence

In general, RO and/or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2010).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit.


Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the appellant's claim for entitlement to service connection for a back disability was denied by the Board in August 1976 because the Board found that any incident in service resulted in no more than acute and transitory symptoms.  In decisions in March 1978, April 1980, February 1983, September 1984, and July 1987, the Board denied the Veteran's claim because no new and material evidence had been received.  The appellant's claim was again denied by the RO in August 2004 because no new and material evidence had been received.  The Veteran did not appeal this denial, and it is the last final denial on the issue.  

Evidence of record at time of last final denial

The evidence of record at the time of the last final denial in August 2004 consisted of numerous medical records, lay statements, and the Veteran's STRs.  The Board notes that the evidence of record has been comprehensively detailed in prior Board opinions.  The Board will summarize the pertinent evidence of record below, but need not discuss all evidence which was of record.

The Veteran's STRs are negative for any complaints of, or treatment for, a back disability.  The Veteran's report of medical examination dated in March 1967 reflects a normal spine.  The Veteran separated from service in May 1967.  The Veteran stated that he injured his back in an accident a few days prior to separation.

A private medical record reflects that the Veteran was examined for employment purposes on May 30, 1967, approximately one week after separation from service.  The Veteran's musculoskeletal system was noted to be normal.  The report is negative for any complaints with regard to the back.  The reason for the examination is noted to be "post military."  Under the section "summary of significant findings", the examiner noted no significant defect.  

A 1974 VA examination report reflects that the Veteran had full range of motion in the back with no paravertebral spasm, atrophy, or tenderness.  The Veteran reported that he injured his back in a vehicle accident while in service and complained of a nonradiating, right low back pain, aggravated by bending, prolonged sitting in a straight chair, lifting and so forth.  The diagnosis was residuals, back injury.

A July 1975 statement from a pharmacist reflects that the Veteran had purchased a back brace in July 1973. 

September 1977 private medical records from Dr. C.D. reflect that the Veteran reported intermittent back pain since service, for which he had sought chiropractor care.  X-rays were normal.  

A statement dated in July 1978 from Dr. J.M.P. reflects his opinion that the Veteran had a chronic lumbosacral sprain.

Statements from P.M., D.C. reflect that the Veteran wore a back brace.  The Veteran was diagnosed with a rotated 4th and 5th lumbar vertebrae with a malpositioned sacrum and posterior right ilium.

A statement from Dr. R.C. P., dated in August 1974, reflects that the Veteran had a complaint of a "backache".  It was also noted that prior to entering the service, the Veteran had a gun shot in the left thigh.  The examiner noted that the Veteran had "questionable neuropathy, left femoral nerve with area of numbness in left upper thigh."

J.T., a former chaplain with the U.S. Army, submitted several statements that the Veteran was in an accident in 1967 while in service and experienced back pain.  The chaplain noted that the Veteran worked for him at that time, and that the chaplain remembered that the Veteran was late for work on the day of the accident. (See statements dated in December 1980, August 1983, and December 1974.)

Two statements signed by many acquaintances of the Veteran reflect that the Veteran had been hospitalized on several occasions with back trouble since May 1967.

A statement from Reverend J.S. reflects that he had known the Veteran prior to service and that the Veteran had never mentioned back problems prior to service.  He also stated that since the Veteran's discharge, there had been numerous times on which the Veteran had complained of back problems.  

In testimony and statements, the Veteran stated that he was involved in an vehicle accident approximately two or three days before he was discharged and was treated at Womack Army Hospital for approximately four hours.  The Veteran testified that he was told at the time that his x-rays were negative and that he was going to be sore for a few days or a few weeks.  (e.g. See January 1976, November 1979, April 1981, August 1982, and January 1984 hearings testimony.)

1977 and 1978 medical records reflect probable intervertebral disc disease of the low back.  

1983 medical records reflect that the examiner did not see any indication of disc disease, but mostly acute exacerbation of a chronic lumbosacral strain.  

There was a sworn statement of record from P.K.S. that the Veteran complained of back pain since his return to work in May 1967.

The claims file contains a July 1977 report from Dr. R. B. who reported seeing the Veteran since July 1967 for complaints of lower back pain.  Dr. R.B. noted that an accident in service could have caused the Veteran's chronic sciatic radiculitis.  

Statements from the Veteran's family members and acquaintances that the Veteran had back pain since service are also of record.

Medical record reflect that the Veteran had back surgery in 1985, and had auto accidents in May and October 1990, with resulting complaints of neck and knee pain, and increased back pain.  

A billing statement for the office of Shelby Medical Associates reflects that the Veteran was seen on five occasions between September 1967 and May 1968.  A notation of "for nerves" is written on the statement. 

Records further reflect diagnoses of herniated nucleus pulposus of the lumbar, muscle spasm, narrowed disc spaces, chronic lumbosacral strain. 

Testimony from D.S. reflects that he has known the Veteran since 1965.  He testified that he was not aware of the Veteran's motor vehicle accident until after he (D.S.) returned from Germany and spoke to the Veteran.  He testified that, post service, he did not work the same shift as the Veteran, but that he found out that the Veteran had been in a jeep accident in service and the Veteran believed that the accident had something to do with his back pain.  (See April 1981 Board hearing testimony.) 

Evidence of record since the last final denial

The record now includes May 2011 Board testimony.  The Veteran testified that he was in a motor vehicle accident while in service.  He stated that he was rushed to Womack Army Hospital where he complained of low back pain.  He further testified that the doctor told him that he was going to be "sore for a while."  He testified that no medication was prescribed at the hospital and that he was there for about 40 or 45 minutes.  The Veteran testified that he was discharged in May 1967 and that he sought chiropractic treatment around the first of July.  He stated that he was examined for employment at General Electric after service, but that nothing with regard to his back was put in his record.  He testified as to his low back complaints and treatment received post-service.

Mr. D.S. testified that he joined the Army with the Veteran and also saw the Veteran post service.  He noted that the Veteran walked "sideways" due to back pain after 1970, and wore a back brace or back support for approximately ten years while working together post-service. 

The Veteran also submitted, at the March 2011 Travel Board hearing, a DA Form 2658, which listed the Veteran's unit and treating facility from February 1967 to May 1967 as Dispensary #4, HHC, USATO, and a copy of his honorable discharge.

A VA medical examination report for a mental disorder is also of record. 

Lay statements from J.H.T., a former Army Chaplain, dated in October 2005 and April 2008 reflect that he picked up the Veteran from the hospital, in service, after the Veteran had been involved in an automobile accident, and later, having taken him to the dispensary on several occasions, to be treated for leg and back pain.  

Also associated with the claims file is a statement by Dr. B.H., dated in August 2008, in which he states that the Veteran has been treated in his office since 1986 for chronic low back problems.  

A statement by N.R. is of record.  She notes that she took the Veteran to a clinic in May 1968, September 1967, and November 1967, and that he "could not drive at this time.  He had severe depression."  She also notes that he has suffered from back problems and depression for many years.  A copy of a billing statement, from Shelby Medical Associates, for the same dates is also of record. 

Duplicative photocopies of previously submitted evidence have also been received.


Evidence of record as a whole

The Board finds that none of the additional evidence raises a possibility of substantiating the claim.  Historically, the Veteran's claim for a back disability was denied because there was no evidence that he sustained an injury in service which was more than acute and transitory.  

The testimony of the Veteran and the witness, D.S., at the May 2011 Board hearing is cumulative and redundant of their previous testimony and written statements.  The Veteran has consistently stated that he injured his back, prior to discharge, in a motor vehicle accident, and that he has had back pain since that time.  His testimony at the May 2011 does not offer any new and material evidence.  While the Veteran testified in May 2011 that he was only treated at Womack Army Hospital for 40 minutes, rather than his previous statements of treatment for three to four hours, such an inconsistency is not material for purposes of reopening the claim.  Moreover, the witness has previously stated that he knew the Veteran both pre-service and post-service and that the Veteran complained of back pain post service.  His testimony that the Veteran had back complaints and wore a back brace is cumulative of prior statements and evidence.

The Veteran also submitted, at the March 2011 Travel Board hearing, a DA Form 2658, which listed the Veteran's unit and treating facility from February 1967 to May 1967 as Dispensary #4, HHC, USATC, and a copy of his honorable discharge.  The form and the Veteran's discharge were previously of record.

The VA medical examination report for a mental disorder is not material as it does not contain pertinent new evidence with regard to the Veteran's back disability.  

As noted above, the evidence includes new lay statements from J.H.T., a former Army Chaplain, dated in October 2005 and April 2008 which reflect that the Veteran called him to inform him that he had been involved in an accident and later, J.H.T. took him to the dispensary on several occasions to be treated for leg and back pain due to the accident.  The Board acknowledges that in determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Statements which are patently incredible need to be assumed to be credible.  The statement of J.H.T. is essentially cumulative of his statements in December 1974, December 1980, and August 1983.  In his 1974 statement, J.H.T. stated that he remembered there had been a vehicle accident prior to the Veteran's separation, but that he did "not recall any of the details at this time."  In his statement in December 1980, J.H.T. stated that he took the Veteran to the dispensary at least twice between January and March 1967 for problems with his leg.  (This would have been prior to the alleged automobile accident).  In his August 1983 statement, J.H.T. stated that he did "remember that it was the military police who informed me that [the Veteran] was in an accident and was at the hospital, but any details beyond that are non-existent."  He also stated "[s]ixteen years is a long time ago, and shortly after the accident [the Veteran] was released for the service and the reinforcement of facts known at that time was not there to implant a long lasting memory of important details."  The newest statements of J.H.T. are essentially duplicative of the prior statements with regard to J.H.T's knowledge of the accident; they add the additional information that J.H.T. took the Veteran, subsequent to the accident, to the dispensary on several occasions due to leg and back pain caused by the accident injuries.  The Board notes that the Veteran has consistently stated that he was discharged approximately two to three days after the accident, and J.H.T. has previously stated that he took the Veteran to the dispensary for leg pain prior to the accident, and has no more memory of detail regarding the accident.   However, as noted above, credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board notes however, that lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In the present case, there was already sufficient evidence of record prior to the last final denial that the Veteran had injured his back in service.  In addition, there was already evidence of record that he separated from service two to three days after the alleged accident, and was told at the time of the accident that his back would be sore for a few days or a few weeks.  As noted by the Board in its 1976 decision, there was no objective medical evidence that any back disability suffered in service was anything but acute and transitory.  A statement by J.H.T. that he took the Veteran to the dispensary for pain in the two to three days after the accident, assuming the credibility of the statement, does not provide material evidence that any pain was not acute and transitory.  (The Board notes that any such treatment would have had to have been within two to three days after the accident because the Veteran would not have been eligible for treatment at the dispensary after his discharge.)  

The statement by Dr. B.H., dated in August 2008, is not material as it does not reflect continuity of symptomatology since service and does not provide an etiology opinion for the evidence Veteran's chronic low back problems.  

The statement by N.R. is new; however, it is not material.  She notes that she drove the Veteran to his doctor's appointments.  As noted above, the dates and attached billing statement notation reflect that the Veteran was seen on five occasions "for nerves".  (The initial September 1967 visit is noted to be for a "history and physical."  The subsequent visits are noted to be office visits.)  Although the September 2006 statement by N.R. reflects that the Veteran has had back problems for years, such evidence was already of record.  In addition, the billing statement was already of record.  The fact that N.R. drove the Veteran to his appointments is not material to the claim.

The Board finds that none of the additional evidence raises a possibility of substantiating the claim.  The Veteran has not provided new and material evidence with regard to this required element for entitlement to service connection, continuity of symptomatology since service, or a nexus opinion that the Veteran's current disability or symptomatology may be causally related to an in-service incident.  In sum, the record reflects that the Veteran first sought chiropractic treatment for his back in July 1967 after separation from service and after a private employment examination which noted a normal musculoskeletal system.  There is no new and material evidence which reflects that any back injury in service was more than acute and transitory or that the Veteran's current back disability is causally related to a back injury in service.   

The Veteran's claim has been denied by the Board on several occasions.  While the Board may be sympathetic to the Veteran with regard to his back disability, the Veteran's claim may not be reopened unless the Veteran provides new and material evidence.  His submission of cumulative and redundant evidence will not suffice to reopen the claim.  As noted above, VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  This does not prevent the Veteran from obtaining a medical nexus opinion and submitting it with a future claim to reopen. 

In conclusion, the Board finds that the evidence added to the record since the last final denial, does not raise a reasonable possibility of substantiating the claim.  Accordingly, the Board concludes that evidence has not been received which is new and material, and the claim for service connection for a back disability is not reopened.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2010), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability, the appeal is denied.





____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


